22 F.3d 1102NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
CULT AWARENESS NETWORK, Plaintiff-Appellee,v.Samuel DEMETER and Valen Mitchell Cross, Defendants-Appellants.
No. 94-1142.
United States Court of Appeals, Federal Circuit.
March 1, 1994.

TRANSFERRED AND APPEAL REINSTATED.
ORDER
RADER, Circuit Judge.


1
Cult Awareness Network, Samuel Demeter and Valen Mitchell Cross jointly move to transfer this appeal to the United States Court of Appeals for the Seventh Circuit.  The parties state that the case concerns only trademark infringement.


2
Accordingly,

IT IS ORDERED THAT:

3
(1) The February 17, 1994 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.*


4
(2) The Clerk of this court is directed to transfer this appeal to the United States Court of Appeals for the Seventh Circuit pursuant to 28 U.S.C. Sec. 1631.



*
 The appeal was dismissed for failure to pay the filing fee.  It appears that the filing fee was paid in the district court